


110 HR 5178 IH: Youth Reentry Improvement Act of

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5178
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Grijalva (for
			 himself, Ms. Jackson-Lee of Texas,
			 Mr. Davis of Illinois,
			 Mr. Payne,
			 Mr. Scott of Virginia, and
			 Ms. Clarke) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committees on
			 Education and Labor and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To enhance public safety by improving the reintegration
		  of youth offenders into the families and communities to which they are
		  returning.
	
	
		1.Short titleThis Act may be cited as the
			 Youth Reentry Improvement Act of
			 2008.
		IJuvenile Justice
			 and Delinquency Prevention Formula Grants
			101.Annual
			 reportSection 207(1) of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5617(1)) is
			 amended—
				(1)in subparagraph
			 (E) by striking and at the end;
				(2)in subparagraph
			 (F) by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the end the following:
					
						(G)the number of juveniles released from
				custody and the types of living arrangement to which the juveniles were
				released.
						.
				102.State
			 planSection 223(a) of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)) is
			 amended—
				(1)in paragraph (27),
			 at the end by striking and;
				(2)in paragraph (28),
			 at the end by striking the period and inserting a semicolon; and
				(3)by adding at the
			 end the following new paragraphs:
					
						(29)ensure a procedure for assuring that each
				adjudicated juvenile has a written case plan, based on an assessment of such
				juvenile’s needs and developed in consultation with the juvenile and their
				family (as appropriate), that—
							(A)describes the
				pre-release and post-release programs and services that will be provided to the
				juvenile to promote the juvenile’s learning and treatment while under the
				jurisdiction of the juvenile justice system and to facilitate the juvenile’s
				successful reintegration into the community; and
							(B)includes—
								(i)a
				description of the living arrangement to which the juvenile is to be
				discharged, including a discussion of the safety, appropriateness, and
				permanence of the living arrangement; and
								(ii)a
				plan for enrollment of the juvenile in post-release financial, housing,
				counseling, medical, mental health, substance abuse, employment, vocational,
				training, educational, family support, public assistance, legal, and victim
				service programs and services, as appropriate;
								(30)support the development of procedural
				safeguards which will be applied, among other things, to assure each
				adjudicated juvenile of a hearing, in a family or juvenile court or another
				court (including a tribal court) of competent jurisdiction, or by an
				administrative body appointed or approved by the court, no earlier than 30 days
				prior to the juvenile’s scheduled release, which hearing shall determine the
				discharge plan for the juvenile, including a determination whether a safe,
				appropriate, and permanent living arrangement has been secured for the juvenile
				and whether enrollment in financial, housing, counseling, medical, mental
				health, substance abuse, employment, vocational, training, educational, family
				support, public assistance, legal, and victim service programs and services, as
				appropriate, has been arranged for the juvenile;
						(31)ensure that
				discharge planning and procedures are accomplished in a timely fashion prior to
				each adjudicated juvenile’s release from custody and do not delay the
				juvenile’s release from custody; and
						(32)provide a
				description of the State’s use of funds under this part and other funds for
				post-release and aftercare services for juveniles released from confinement in
				a juvenile justice
				facility.
						.
				103.Research and
			 evaluation; statistical analyses; Information disseminationSection 251 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5661) by adding at the end the
			 following:
				
					(f)Outcome study of
				former juvenile offendersThe
				Administrator shall, directly or via contract, conduct a study of adjudicated
				juveniles to report on outcomes for juveniles who have reintegrated into the
				community. The study should provide information on outcomes in the areas of
				family reunification, housing, education, employment, medical, mental health,
				substance abuse recovery, repeat maltreatment, repeat victimization, and repeat
				offending. The study shall include an analysis of the juveniles’ fidelity to
				their discharge plans, including whether the post-release resources and
				services anticipated in their discharge plans to be made available to the
				juveniles were in fact made
				available.
					.
			IIYouth offender
			 reentry grants program
			201.Establishment
			 of programThe Attorney
			 General shall carry out a program under which the Attorney General may award
			 grants to States to provide for programs designed and conducted for the
			 following purposes:
				(1)To identify individuals who are
			 incarcerated in correctional facilities and who are likely to be released from
			 such facilities before attaining 25 years of age.
				(2)To
			 help such individuals make the transition to self-sufficiency by
			 providing—
					(A)pre-release
			 services such as discharge planning and reentry planning;
					(B)training
			 in—
						(i)daily living
			 skills;
						(ii)parenting
			 skills;
						(iii)budgeting and
			 financial management skills; and
						(iv)victimization
			 avoidance;
						(C)substance abuse
			 prevention;
					(D)mental health
			 counseling;
					(E)preventive health
			 activities (including smoking avoidance, nutrition education, sexually
			 transmitted illnesses prevention (including HIV prevention), and pregnancy
			 prevention); and
					(F)assistance in
			 applying for income assistance, health insurance, proof of identity, a driver’s
			 license, and applicable vital records, for which the individual may be
			 eligible.
					(3)To help such individuals receive at the
			 pre-release and post-release stages the education, training, and services
			 necessary to obtain employment and housing.
				(4)To help such individuals at the pre-release
			 and post-release stages prepare for and enter postsecondary training and
			 education institutions.
				(5)To provide personal and emotional support
			 to such individuals at the pre-release and post-release stages through mentors
			 and the promotion of interactions with dedicated adults.
				(6)To provide post-release financial, housing,
			 counseling, employment, vocational training, educational, medical, mental
			 health, substance abuse services, assistance in applying for public benefits,
			 family support, and legal and victim service programs and services, and other
			 appropriate support and services to such individuals to—
					(A)complement their
			 own efforts to achieve self-sufficiency; and
					(B)assure that
			 program participants recognize and accept their personal responsibility for
			 preparing for and then making the transition from adolescence to
			 adulthood.
					(7)To make available
			 to such individuals post-release vouchers for postsecondary education and
			 training.
				(8)To help such
			 individuals at the pre-release and post-release stages repair harm to victims,
			 family members, and communities caused by their offense, including through
			 community service, through victim impact programming, through conflict
			 resolution, and through dialogue processes.
				202.Applications
				(a)In
			 generalA State may apply for
			 funds from its allotment under section 203 for a period of five consecutive
			 fiscal years by submitting to the Attorney General, in writing, a plan that
			 meets the requirements of subsection (b) and the certifications required by
			 subsection (c) with respect to the plan.
				(b)State
			 planA plan meets the
			 requirements of this subsection if the plan specifies which State agency or
			 agencies will administer, supervise, or oversee the programs carried out under
			 the plan, and describes how the State intends to do the following:
					(1)Design and deliver programs to achieve the
			 purposes of this title.
					(2)Ensure utilization of funds for both
			 pre-release and post-release supports and services, though not necessarily in a
			 uniform manner.
					(3)Ensure that the
			 programs serve individuals described in section 201(1) of various ages and at
			 various stages of achieving independence.
					(4)Involve the public
			 and private sectors in helping such individuals achieve independence.
					(5)Distribute funds provided to the State
			 under this section among a diverse range of qualified private nonprofit
			 providers of pre-release and post-release supports and services, and ensure
			 that the entities have equal opportunity to receive the funds.
					(6)Cooperate in
			 national evaluations of the effects of the programs in achieving the purposes
			 of this title.
					(c)CertificationsThe certifications required by this
			 paragraph with respect to a plan are the following:
					(1)A certification by the chief executive
			 officer of the State that the State will provide assistance and services to
			 individuals described in section 201(1).
					(2)A
			 certification by the chief executive officer of the State that not more than 30
			 percent of the amounts paid to the State from its allotment under section 203
			 for a fiscal year will be expended for post-release room or board for such
			 individuals.
					(3)A certification by the chief executive
			 officer of the State that the State will provide training to help family
			 members, providers of supports and services, and correctional facility
			 personnel understand and address the issues confronting such individuals
			 preparing for independent living.
					(4)A
			 certification by the chief executive officer of the State that the State has
			 consulted widely with public and private organizations in developing the plan
			 and that the State has given all interested members of the public at least 60
			 days to submit comments on the plan.
					(5)A certification by the chief executive
			 officer of the State that the State will make every effort to coordinate the
			 State programs receiving funds provided from an allotment made to the State
			 under section 203 with other Federal and State programs for any of such
			 individuals (especially the John H. Chafee Foster Care Independence Program
			 under 42 U.S.C. 677 and transitional living youth projects funded under part B
			 of title III of the Juvenile Justice and Delinquency Prevention Act of 1974 (42
			 U.S.C. 5714–1 et seq.)), local housing programs, programs for disabled
			 individuals, applicable Federal TRIO programs authorized under chapter 1 of
			 subpart 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C.
			 1070a–11 et seq.), and youth activities of local workforce one-stop
			 centers.
					(6)A
			 certification by the chief executive officer of the State that each Indian
			 tribe in the State has been consulted about the programs to be carried out
			 under the plan; that there have been efforts to coordinate the programs with
			 such tribes; and that benefits and services under the programs will be made
			 available to such individuals who are Indian in the State on the same basis as
			 to other such individuals in the State.
					(7)A certification by the chief executive
			 officer of the State that, when or before an individual described in section
			 201(1) leaves a correctional facility, the State will inform the individual of
			 the full range of available financial, housing, counseling, medical, mental
			 health, substance abuse, employment, vocational training, education, public
			 benefit assistance, family support, legal assistance, community service, victim
			 impact, and other appropriate programs, training, support, and services for
			 which the individual is eligible and which are located in the community to
			 which the individual is returning.
					(8)A certification by the chief executive
			 officer of the State that the State will ensure that such individuals
			 participating in the program under this title participate directly in designing
			 their own case plans, discharge plans, reentry plans and program activities
			 that prepare them for independent living and that such individuals accept
			 personal responsibility for living up to their part of the program.
					(9)A
			 certification by the chief executive officer of the State that the State has
			 established and will enforce standards and procedures to prevent fraud and
			 abuse in the programs carried out under the plan.
					(10)A
			 certification by the chief executive officer of the State that the State
			 educational and training voucher program under this title is in compliance with
			 the conditions specified in section 209, including a statement describing
			 methods the State will use—
						(A)to ensure that the total amount of
			 educational assistance to any such individual under this title and under other
			 Federal and federally supported programs does not exceed the limitation
			 specified in section 209(3); and
						(B)to avoid
			 duplication of benefits under this and any other Federal or federally assisted
			 benefit program.
						(d)ApprovalThe Attorney General shall approve an
			 application submitted by a State pursuant to subsection (a) for a period
			 if—
					(1)the application is
			 submitted on or before June 30 of the calendar year in which such period
			 begins; and
					(2)the Attorney
			 General finds that the application contains the material required by subsection
			 (a).
					(e)Authority To
			 implement certain amendments; notificationA State with an application approved under
			 subsection (d) may implement any amendment to the plan contained in the
			 application if the application, incorporating the amendment, would be
			 approvable under subsection (d). Within 30 days after a State implements any
			 such amendment, the State shall notify the Attorney General of the
			 amendment.
				(f)AvailabilityThe State shall make available to the
			 public, including by posting on a public Internet site, any application
			 submitted by the State pursuant to subsection (a), and a brief summary of the
			 plan contained in the application.
				(g)State
			 definedFor purposes of this title, the term State
			 means any State of the United States, the District of Columbia, and Puerto
			 Rico.
				203.Allotments to
			 states
				(a)General program
			 allotmentFrom the amount
			 specified in section 208(1) that remains after applying section 207(b) for a
			 fiscal year, the Attorney General shall allot to each State with an application
			 approved under section 202 for the fiscal year the amount which bears the ratio
			 to such remaining amount equal to the State youth ratio, as adjusted in
			 accordance with subsection (b).
				(b)Hold harmless
			 position
					(1)In
			 generalThe Attorney General
			 shall allot to each State whose allotment for a fiscal year under subsection
			 (a) is less than the greater of $500,000 or the amount payable to the State
			 under this title for fiscal year 2008, an additional amount equal to the
			 difference between such allotment and such greater amount.
					(2)Ratable
			 reduction of certain allotmentsIn the case of a State not described in
			 paragraph (1) for a fiscal year, the Attorney General shall reduce the amount
			 allotted to the State for the fiscal year under subsection (a) by the amount
			 that bears the same ratio to the sum of the differences determined under
			 paragraph (1) for the fiscal year as the excess of the amount so allotted over
			 the greater of $500,000 or the amount payable to the State under this title for
			 fiscal year 2008 bears to the sum of such excess amounts determined for all
			 such States.
					(c)Voucher program
			 allotmentFrom the amount, if
			 any, appropriated pursuant to section 208(2) for a fiscal year, the Attorney
			 General may allot to each State with an application approved under section 202
			 for the fiscal year an amount equal to the State youth ratio multiplied by the
			 amount so specified.
				(d)State youth
			 ratioIn this section, the
			 term State youth ratio means the ratio of the number individuals
			 who have attained at least age 12 and who have not attained age 25 in the State
			 in the most recent fiscal year for which the information is available to the
			 total number of individuals who have attained at least age 12 and who have not
			 attained age 25 in all States for the most recent fiscal year.
				204.Use of
			 funds
				(a)In
			 generalA State to which an
			 amount is paid from its allotment under section 203 may use the amount in any
			 manner that is reasonably calculated to accomplish the purposes of this
			 title.
				(b)No supplantation
			 of other funds available for same general purposesThe
			 amounts paid to a State from its allotment under section 203 shall be used to
			 supplement and not supplant any other funds which are available for the same
			 general purposes in the State.
				(c)Two-year
			 availability of fundsPayments made to a State under this title
			 for a fiscal year shall be expended by the State in the fiscal year or in the
			 succeeding fiscal year.
				(d)Reallocation of
			 unused fundsIf a State does
			 not apply for funds under this title for a fiscal year within such time as may
			 be provided by the Attorney General, the funds to which the State would be
			 entitled for the fiscal year shall be reallocated to 1 or more other States on
			 the basis of their relative need for additional payments under this title, as
			 determined by the Attorney General.
				205.Penalties
				(a)Use of grant in
			 violation of this partThe
			 Attorney General shall assess a penalty against a State that operates a program
			 receiving funds from an allotment made to a State under section 203 in a manner
			 that is not consistent with, or not disclosed in the State application approved
			 under section 202, in an amount equal to not less than 1 percent and not more
			 than 5 percent of the amount of the allotment.
				(b)Failure To
			 comply with data reporting requirementThe Attorney General shall assess a penalty
			 against a State that fails during a fiscal year to comply with an information
			 collection plan implemented under section 206 in an amount equal to not less
			 than 1 percent and not more than 5 percent of the amount allotted to the State
			 for the fiscal year.
				(c)Penalties based
			 on degree of noncomplianceThe Attorney General shall assess penalties
			 under this subsection based on the degree of noncompliance.
				206.Data collection
			 and performance measurement
				(a)In
			 generalThe Attorney General,
			 in consultation with State and local public officials responsible for
			 administering juvenile justice and criminal justice programs, juvenile justice
			 and criminal justice advocates, youth service providers, and researchers,
			 shall—
					(1)develop outcome measures (including
			 measures of educational attainment, high school diploma (or its equivalent),
			 employment, homelessness, abuse and neglect of released juveniles, nonmarital
			 childbirth, recidivism, and high-risk behaviors) that can be used to assess the
			 performance of States in operating youth offender reentry programs;
					(2)identify data elements needed to
			 track—
						(A)the number and characteristics of youths
			 receiving services under this title;
						(B)the type and
			 quantity of services being provided; and
						(C)State performance
			 on the outcome measures; and
						(3)develop and implement a plan to collect the
			 needed information beginning with the second fiscal year beginning after
			 December 14, 2008.
					207.Evaluations
				(a)In
			 generalThe Attorney General
			 shall conduct evaluations of such State programs funded under this title as the
			 Attorney General deems to be innovative or of potential national significance.
			 The evaluation of any such program shall include information on the effects of
			 the program on education, employment, mental and physical health, personal
			 development, and housing, and the use of room and board services and how the
			 use of the services improves housing outcomes for the individuals. To the
			 maximum extent practicable, the evaluations shall be based on rigorous
			 scientific standards including, where practicable, random assignment to
			 treatment and control groups. The Attorney General is encouraged to work
			 directly with State and local governments to design methods for conducting the
			 evaluations, directly or by grant or contract.
				(b)Funding of
			 evaluationsThe Attorney
			 General shall reserve 1.5 percent of the amount under section 208 for a fiscal
			 year to carry out, during the fiscal year, evaluation, technical assistance,
			 performance measurement, and data collection activities related to this title,
			 directly or through grants or contracts with appropriate entities.
				208.Limitations on
			 authorization of appropriationsThere are authorized to be appropriated for
			 each fiscal year—
				(1)$200,000,000 to carry out this title;
			 and
				(2)$60,000,000 to
			 carry out section 209.
				209.Educational and
			 training vouchersThe
			 following conditions shall apply to a State educational and training voucher
			 program under this title:
				(1)Vouchers under the program may be available
			 to individuals who are eligible for other services under the State program
			 carried out under this title.
				(2)Vouchers provided
			 for an individual under this title—
					(A)may be available
			 for the cost of attendance at an institution of higher education, as defined in
			 section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002); and
					(B)shall not exceed
			 the lesser of $5,000 per year or the total cost of attendance, as defined in
			 section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll).
					(3)The amount of a voucher under this title
			 may be disregarded for purposes of determining the recipient's eligibility for,
			 or the amount of, any other Federal or federally supported assistance, except
			 that the total amount of educational assistance to an individual under this
			 title and under other Federal and federally supported programs shall not exceed
			 such total cost of attendance and except that the State agency shall take
			 appropriate steps to prevent duplication of benefits under this and other
			 Federal or federally supported programs.
				(4)Vouchers provided
			 for an individual under this title shall not be used for purposes of—
					(A)enrollment in a
			 private school or program offering elementary or secondary education; or
					(B)supplementing
			 costs for attending such a school or program.
					(5)The program is coordinated with other
			 appropriate education and training programs.
				IIITreatment of
			 Medicaid benefits 
			301.Restoration of
			 Medicaid benefits for youth upon release from public institutions
				(a)In
			 generalSection 1902(a) of
			 the Social Security Act (42 U.S.C. 1396b) is amended—
					(1)by striking
			 and at the end of paragraph (69);
					(2)by striking the
			 period at the end of paragraph (70) and inserting ; and;
			 and
					(3)by inserting after
			 paragraph (70) the following new paragraph:
						
							(71)provide that in the case of any individual
				who is less than 25 years of age as of the date of becoming an inmate of a
				public institution for a period and who is less than 25 years of age at the
				time of release from such institution, if the individual was enrolled for
				medical assistance under the State plan immediately before becoming such an
				inmate—
								(A)the State must
				suspend, rather than terminate, such medical assistance for such individual
				during such period; and
								(B)such individual
				shall be presumed enrolled for such assistance upon release from such
				institution unless and until there is a determination that the individual is no
				longer eligible to be so
				enrolled.
								.
					(b)Effective
			 date
					(1)In
			 generalSubject to paragraph (2), the amendments made by
			 subsection (a) shall apply to individuals who become inmates of a public
			 institution on or after January 1, 2009.
					(2)Exception if
			 State legislation requiredIn the case of a State plan for
			 medical assistance under title XIX of the Social Security Act which the
			 Secretary of Health and Human Services determines requires State legislation
			 (other than legislation appropriating funds) in order for the plan to meet the
			 additional requirement imposed by the amendment made by subsection (a)(3), the
			 State plan shall not be regarded as failing to comply with the requirements of
			 such title solely on the basis of its failure to meet this additional
			 requirement before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of the enactment of this Act. For purposes of the previous
			 sentence, in the case of a State that has a 2-year legislative session, each
			 year of such session shall be deemed to be a separate regular session of the
			 State legislature.
					
